NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 11-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable. 
Claims 4-10 and 15-21 objected to as being dependent upon a rejected base claim.

Specification
Content of Specification
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vellimalai et al. (US 2016/0202920), Ptak et al. (US 2019/0042355), and Choi (US 2020/0065240).
Regarding claim 1, Vellimalai et al. disclose:
A method for storage management, comprising: 
detecting whether a transaction of modifying configuration data of a storage system is initiated (Abstract:  update and synchronize the metadata in response to a configuration change of the physical disks; [0021] a configuration change can arise in response to a hotplug, such as insertion and removal, disk host system/group host system (DHS/GHS) assignment, and physical disk migration, and these configuration changes will not cause any undesirable behavior in the virtual disk or the disk array 108. For example, every time a physical disk 110, 120, or 130 is inserted or removed from the system, the controller 106 initiates a rescan of the physical disks and the memory 104 is updated with the metadata for the latest configuration of physical disk. The metadata on the physical disks is then synchronized with the memory 104 to update the metadata stored on the physical disks), the configuration data being stored in a database storage area and a buffered version of the configuration data being stored in a memory independent from the database storage area ([0020] The controller 106 can then store metadata (i.e. configuration  for the virtual disk (i.e. storage system), such as information indicating the physical disks assigned to the virtual disk, in the allocated portion of the memory 104 (i.e. a memory) and on each of the physical disks 110, 120, and 130 (i.e. database storage area); FIG. 1; [0015] The memory 104 may include…non-volatile memory that retains data after power to its associated information handling system, such as information handling system 100, is powered down);
Vellimalai et al. do not appear to explicitly teach “in accordance with a detection that the transaction is initiated, building a data buffer to buffer a target configuration data section to be modified, the data buffer being mapped to a storage sector of the memory in which the target configuration data section is expected to be stored; determining whether the transaction is successfully completed; and in accordance with a determination that the transaction fails to be successfully completed, releasing the data buffer and aborting the transaction, without modifying the buffered version of the configuration data.” However, Ptak et al. disclose:
in accordance with a detection that the transaction is initiated (Vellimalai, above, teaches that a transaction that causes config change is detected and Ptak teaches detecting a transaction at [0028]), building a data buffer to buffer a target configuration data section to be modified ([0028] application 107 may also allocate memory in NVRAM for the data, so that it may be temporarily stored, while waiting for the memory write request to RAID volume 130 to be executed), the data buffer being mapped to a storage sector of the memory in which the target configuration data section is expected to be stored ([0028] processor 105 may be coupled to NVRAM 110, which application 107 may utilize for temporary storage of data that it may generate, prior to the data being stored in long term memory, such as RAID volume 130);
Vellimalai et al. and Ptak et al. are analogous art because Vellimalai et al. teach providing consistent metadata for RAID solutions and Ptak et al. teach RAID write request handling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vellimalai et al. and Ptak et al. before him/her, to modify the teachings of Vellimalai et al. with the Ptak et al. teachings of creating a data buffer because persistently storing data prior to writing it to a RAID would enable the temporarily stored data to be used to recover from a RAID Write Hole event in which a system failure occurs while data is “in-flight” (Ptak et al. [0002], [0026]).
Vellimalai et al. and Ptak et al. do not appear to explicitly teach “determining whether the transaction is successfully completed; and in accordance with a determination that the transaction fails to be successfully completed, releasing the data buffer and aborting the transaction, without modifying the buffered version of the configuration data.” However, Choi discloses:
determining whether the transaction is successfully completed ([0008] The controller may further: check whether the first transaction is committed or aborted); and 
in accordance with a determination that the transaction fails to be successfully completed (FIG. 3D Tran_WData1 corresponding to Write Buffer 1 is aborted), releasing the data buffer and aborting the transaction (FIG. 3D Write Buffer1 Release), without modifying the buffered version of the configuration data (FIG. 3D the data Write Buffer1 is not Flushed).
Vellimalai et al., Ptak et al. are analogous art because Vellimalai et al. teach providing consistent metadata for RAID solutions; Ptak et al. teach RAID write request handling; and Choi discloses storing a plurality of write data grouped into a transaction.

Regarding claim 2, Choi further discloses: 
The method of claim 1, further comprising: 
in accordance with a determination that the transaction is successfully completed, transferring the target configuration data section stored in the data buffer to the storage sector to which the data buffer is mapped (FIG. 3B Flush1/Write1; [0008] for the first write data stored in the first write buffer; perform a first write operation of storing the first write data stored in the first write buffer in the nonvolatile memory device by performing a first flush operation for the first write buffer, in the case where the first transaction is checked as being committed); and 
releasing the data buffer (FIG. 3B Write Buffer1 Release).
Regarding claim 11, Ptak et al. further disclose
The method of claim 1, wherein building the data buffer comprises: 
building the data buffer in the memory (FIG. 2 Metadata Buffer 226 in Non-Volatile RAM 225).
Regarding claim 12, Vellimalai et al. disclose:
An electronic device, comprising: 
at least one processor (FIG. 1 Processor 102); and 
at least one memory having computer program instructions stored therein ([0015] The memory 104 may include any system, device, or apparatus operable to retain and/or retrieve program instructions and/or data for a period of time, such as a non-transitory computer-readable media), the at least one memory and the computer program instructions configured, with the at least one processor (FIG. 1; claim 15), to cause the electronic device to perform acts comprising:
The remaining limitations are substantially similar to those of independent claim 1. Therefore, the remaining limitations are rejected in the same manner as the limitations of claim 1.
Claims 13 and 22 are substantially similar to those of claim 2 and claim 11, respectively. Therefore, claims 13 and 22 are rejected in the same manner as claims 2 and 11, respectively.
Regarding claim 23, Vellimalai et al. disclose:
A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management ([0015] The memory 104 may include any system, device, or apparatus operable to retain and/or retrieve program instructions and/or data for a period of time, such as a non-transitory computer-readable media); 
the set of instructions, when carried out by computerized circuitry (FIG. 1 Processor 102), causing the computerized circuitry to perform a method (FIG. 1; claim 15)
The remaining limitations are substantially similar to those of independent claim 1. Therefore, the remaining limitations are rejected in the same manner as the limitations of claim 1.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vellimalai et al., Ptak et al., and Choi as applied to claim 1 above, and further in view of Muthuvaradharajan (US 2017/0083377).
Regarding claim 3, Vellimalai et al. further disclose: 
The method of claim 1, wherein the transaction is a transaction in a task to request to update a configuration of the storage system ([0021] every time a physical disk 110, 120, or 130 is inserted or removed from the system, the controller 106 initiates a rescan of the physical disks and the memory 104 is updated with the metadata for the latest configuration of physical disk), the method further comprising: 
Vellimalai et al., Ptak et al., and Choi do not appear to explicitly teach “in accordance with a determination that the transaction fails to be successfully completed, causing an execution status of the task to be marked as failed.” However, Muthuvaradharajan discloses:
in accordance with a determination that the transaction fails to be successfully completed ([0016] implementation of change of a status of execution (e.g., to resolve a failed execution of a task) can be performed more efficiently and accurately; [0017] In some embodiments, execution status receiving module 101 is configured to receive one or more execution statuses of a software task. The statuses can reflect, for example, whether the execution of the software task has halted due to a failure), causing an execution status of the task to be marked as failed (FIG. 2A Task #3 Current Status is marked Fail).
Vellimalai et al., Ptak et al., Choi, and Muthuvaradharajan are analogous art because Vellimalai et al. teach providing consistent metadata for RAID solutions; Ptak et al. teach RAID write request handling; Choi discloses storing a plurality of write data grouped into a transaction; and Muthuvaradharajan teaches determining task execution status.

Claim 14 is substantially similar to claim 3. Therefore, claim 14 is rejected in the same manner as claim 3.

Allowable Subject Matter
Claims 4-10 and 15-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Vellimalai et al. further disclose: 
The method of claim 1, …and wherein the method further comprises: 
after building the data buffer ([0028] application 107 may also allocate memory in NVRAM for the data, so that it may be temporarily stored, while waiting for the memory write request to RAID volume 130 to be executed), storing the target configuration data section in the data buffer (FIG. 2 Allocate memory and Store Data); and 
However, the prior art of Vellimalai et al., Ptak et al., Choi, and Muthuvaradharajan when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Specifically, the 
Claims 5-7 depend from claim 4 and are objected to based on at least the same reasons as claim 4.
Regarding claim 8, Vellimalai et al. further disclose: 
The method of claim 1, and wherein detecting whether the transaction is initiated (Abstract)
However, the prior art of Vellimalai et al., Ptak et al., Choi, and Muthuvaradharajan when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Specifically, the prior art, alone or in combination, does not disclose “wherein the storage system is controlled by a primary control node and a secondary control node, the method being performed by the secondary control node and the buffered version of the configuration data being maintained by the primary control node…comprises:  receiving an update request from the primary control node to request the secondary control node to read the target configuration data section from the database storage area to update the buffered version of the configuration data; and in accordance with a reception of the update request, determining that the transaction is initiated.”
Claims 9 and 10 depend from claim 8 and are objected to based on at least the same reasons as claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137